DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “excitation signals of the same frequency are applied by differing excitation circuits to the respective excitation windings, an output order per system is Nout (Nout is a natural number), and an abnormality is detected based on output signals of the M systems” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims 2-15 are also allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Utsumi et al. (US 20040027015) teaches one-phase excitation coil and a two-phase output coil are wound around the teeth 22a, and covered with a resin cover 21a such as resin.
Nakano et al. (US 20050093538) teaches a rotation angle detection device including: a stator provided with a one-phase excitation winding and two-phase output windings; and a rotor having salient poles, and in the rotation angle detection device, the two-phase output windings are wound around a plurality of teeth of the stator, and respective numbers of turns of the two-phase output windings are obtained by using m-phase windings (m is an integer of 3 or more) defined in advance to convert the numbers of turns of the m-phase windings into those of two-phase windings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868